Citation Nr: 1216961	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-19 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing loss, to include as secondary to left ear hearing loss and tinnitus.

4.  Entitlement to service connection for tinnitus, to include as secondary to left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's previously denied claims for service connection for tinnitus and right ear hearing loss and denied those claims.

The Board acknowledges that the Veteran, in his July 2008 statement of appeal, marked a box requesting a Travel Board hearing.  However, he also checked a box indicating that he did not want to testify at a hearing before a Veterans Law Judge.  Moreover, his representative subsequently clarified that the Veteran did not desire a Board hearing in support of his claims.  Therefore, the Board finds that the Veteran has waived his request for a hearing and appellate review may proceed.

In its June 2008 statement of the case, the RO characterized the Veteran's appeal as an original claim for service connection.  However, the record shows that his claims for right ear hearing loss and tinnitus were previously denied in a rating action that has since become final.

While the Veteran filed a timely notice of disagreement with respect to his tinnitus claim, the aforementioned statement of the case did not specifically address that issue.  Notwithstanding that omission, subsequent correspondence between the Veteran, his representative, and the RO has indicated that all parties consider the tinnitus issue to be currently on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  Nevertheless, the Board recognizes that when an appellant submits a timely notice of disagreement and no statement of the case is provided, the general remedy is to remand so that one may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, that further development would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  The Board has decided to reopen and grant the Veteran's tinnitus claim.  As that outcome is fully favorable to the Veteran, he is not prejudiced by the Board's consideration of the tinnitus issue on appeal.  

The issue of entitlement to service connection for right ear hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claims for service connection for tinnitus and right ear hearing loss were previously denied in a June 1992 RO decision.  The Veteran did not file a timely appeal of that decision.

2.  The evidence received subsequent to the last prior final denial of the Veteran's tinnitus and right ear hearing loss claims is new, and is also material because it raises a reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus was caused or aggravated by his service-connected left ear hearing loss, or is otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  The June 1992 RO decision that denied service connection for tinnitus and right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for tinnitus and right ear hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims for service connection for tinnitus and right ear hearing loss were denied in a June 1992 rating decision.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011). Thus, the June 1992 RO decision became final because the Veteran did not perfect a timely appeal.

Thereafter, the RO issued a September 2007 decision reopening and denying the claims.  While the RO readjudicated those claims, the previous final denial necessitates that the Board consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A service connection claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before the June 1992 RO adjudicators included service medical records, which were significant for clinical findings of left ear hearing loss that qualified as disabling for VA purposes.  38 C.F.R. § 3.385 (2011).  Those clinical findings included in-service hearing assessments conducted in the 1980s and a March 1990 examination rendered in connection with the Veteran's pending discharge due to misconduct.  However, neither the above assessments nor any of the Veteran's other service medical records revealed disabling hearing loss with respect to his right ear.  38 C.F.R. § 3.385 (2011).  Nor did any of the Veteran's service medical records show that he had ever sought treatment for, or been diagnosed with, tinnitus of either ear.

In addition to the above service records, the evidence at the time of the initial rating decision included a report of a March 1992 VA audiology examination in which the Veteran complained of bilateral hearing loss and tinnitus arising from his long history of noise exposure in the artillery.  Clinical testing yielded diagnoses of moderate sensorineural hearing loss the left ear and mild loss in the right.  As had been the case in service, however, the Veteran's right ear hearing loss did not qualify as disabling under the provisions of 38 C.F.R. § 3.385.  Moreover, notwithstanding the Veteran's complaints of constant, high-pitched buzzing in his both ears, a clinical diagnosis of tinnitus was not rendered.

Based upon the above examination, and the other evidence then of record, the initial RO adjudicators determined that the Veteran met the criteria for service connection for left ear hearing loss, but denied his right ear hearing loss and tinnitus claims.

The Veteran applied to reopen his previously denied claims in June 2007.  At that time, he reiterated his prior complaints of bilateral noise exposure incurred in the artillery.  He indicated that this acoustic trauma, which had been found to result in left ear hearing loss warranting a grant of service connection, was also responsible for his current right ear hearing loss and bilateral tinnitus. 

Thereafter, the Veteran was afforded a December 2007 VA audiology examination in which he reported a long history of progressively worsening bilateral hearing loss and tinnitus.  Notwithstanding those chronic symptoms, the Veteran denied any significant post-service history of occupational or recreational noise exposure.  He also denied any significant post-service episodes of hearing loss or vertigo.  

Audiological testing yielded the following results, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
45
LEFT
40
35
35
60
75

Based on the results of the audiological evaluation, the Veteran was diagnosed with sloping sensorineural hearing loss that was mild to severe in his left ear and mild to moderate in his right.  He was also assessed with tinnitus, bilaterally.

The Board finds that the report of the above examination, and the Veteran's account of progressively worsening right ear hearing loss and tinnitus, are both new and material.  That newly received clinical and lay evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating those claims.  38 C.F.R. § 3.303 (2011).  Specifically, the newly submitted clinical evidence indicates that the Veteran now meets the diagnostic criteria for disabling right ear hearing loss and bilateral tinnitus.  38 C.F.R. § 3.385 (2011).  Therefore, that evidence establishes that his right ear hearing loss and tinnitus claims are now supported by current diagnoses, which were not previously of record.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, the Veteran's recent lay statements suggest a continuity of right ear hearing loss and tinnitus symptomatology since service, which supports a finding of service connection on a direct basis.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran is competent to describe a history of progressively worsening hearing, which is capable of lay observation.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his assertions are presumed credible for the purpose of reopening his claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Further, the Board considers it significant that, to the extent the Veteran attributes his current right ear hearing loss and tinnitus to the same in-service trauma that caused his left ear hearing loss, his statements suggest a shared etiology between the current disabilities at issue and the hearing disorder for which he is service connected.  Therefore, those statements effectively support a theory of secondary service connection, which did not exist at the time that the initial RO adjudicators considered his claim.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

The Board finds that the new evidence submitted in support of the Veteran's claims relates to previously unestablished facts, which tend to show that those hearing disorders were incurred during service or are otherwise related to his period of active duty.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim).  Therefore, the Board finds that new evidence, presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's right ear hearing loss and bilateral tinnitus claims are considered reopened.  The claim for service connection for tinnitus is granted below, and the claim for service connection for right ear hearing loss is remanded for further development.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).  Service connection for some disorders, including other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that tinnitus has been specifically defined as "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)."  Butts v. Brown, 5 Vet. App. 532 (1993).  Tinnitus has also been classified as a persistent and disruptive noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet. App. 195 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995).  Moreover, tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions, but disablement from tinnitus does not depend on its origin.  59 Fed. Reg. 17,297 (April 12, 1994).

As a final procedural matter before addressing the merits of the Veteran's claims, the Board acknowledges the VA provisions governing preexisting conditions.  Specifically, when no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Significantly, in this case, the Veteran has not contended, and the record does not otherwise show, that his tinnitus predated service.  Accordingly, the Board finds that the presumption of soundness is not rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  Therefore, the theory of aggravation of a preexisting disability is not for application and the Board will instead consider whether service connection is warranted under alternate theories of entitlement.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).

The Board now turns to the pertinent evidence of record.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  The Veteran contends that his currently diagnosed tinnitus resulted from acoustic trauma incurred during his service in the artillery.  Although a lay person, he is competent to state that he experienced noise exposure during his period of active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which confirm that he served as a cannon crewmember in an artillery unit for more than a decade.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In any event, the Board notes that VA has already conceded in-service noise exposure as a basis for the grant of service connection for left ear hearing loss.  This finding of active duty acoustic trauma supports the Veteran's contention of service-related tinnitus.  However, in order to establish service connection, there still must be evidence of a current disability and a nexus linking that disability to the in-service trauma.

While the Veteran's service medical records are replete with findings of left ear hearing loss, those records are notably devoid of any complaints or clinical assessments of tinnitus.  Moreover, there was no subjective or objective evidence of that particular disability shown at separation.  Therefore, the Board finds that chronicity in service in not established with respect to the Veteran's tinnitus claim and a showing of continuity of symptomatology after discharge is required to support that claim.  38 C.F.R. § 3.303 (b) (2011). 

The record shows that the Veteran complained of bilateral tinnitus within 18 months of his discharge from the Army.  Despite his lay assertions, an initial VA examination conducted in March 1992 was negative for a clinical diagnosis of tinnitus.  Nevertheless, the Veteran now insists that he has experienced bilateral high-pitched buzzing on a constant and progressively worsening basis since his period of active service.

The Veteran's reported symptoms were found to support a clinical diagnosis of tinnitus in June 2007.  Thereafter, he was scheduled for a VA audiology examination, but did not report.  It is unclear from the record whether the Veteran was given adequate notice of that scheduled examination.  He later was afforded a follow-up examination in December 2007.  At that time, he reprised his complaints of long-standing tinnitus and hearing loss symptoms.  However, while audiological testing was found to comport with a diagnosis of bilateral hearing loss, a clinical assessment of tinnitus was not rendered.  Moreover, the examining VA audiologist made no mention of the whether the Veteran's reported tinnitus symptoms were etiologically related to his active service.

Notwithstanding the lack of medical opinion evidence regarding the Veteran's reopened tinnitus claim, the Board finds that an additional VA examination is not warranted with respect to that issue.  On the contrary, obtaining such an examination would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons that follow, the evidence already of record is sufficient to grant service connection for tinnitus.  Notwithstanding the December 2007 examiner's silence with respect to the etiology of the Veteran's reported tinnitus, the other evidence of record clearly shows that tinnitus was incurred in service.  

The Veteran has been shown to have a current clinical diagnosis of tinnitus.  Therefore, he meets the threshold requirement for establishing service connection.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Next, the Board acknowledges that tinnitus was not shown at the time of the Veteran's separation examination and that a multi-year gap exists between his period of service and the post-service clinical findings of that disorder.  Nevertheless, the Board considers it significant that the Veteran initially complained of tinnitus shortly after his release from the Army.  Moreover, he has since provided uncontroverted testimony of tinnitus and related symptoms dating back to his active duty.  The Veteran is competent to report the current existence of symptoms which are capable of lay observation.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to recount the onset of those symptoms during his period of service and to testify as to their ongoing occurrence since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, he is competent to deny the incurrence of any significant recreational or occupational noise exposure following his active service.  

In addition to finding the assertions of the Veteran competent, the Board considers those assertions to be inherently credible as they are both internally consistent and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Since his initial complaint of tinnitus in 1991, the Veteran has not wavered in his account of the symptoms underlying that particular hearing disorder.  Moreover, there is no other lay or clinical evidence of record that contradicts his assertions of continuous bilateral ear buzzing since service.  Accordingly, the Board finds that the Veteran's assertions are sufficient to establish a continuity of post-service tinnitus symptomatology, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, while mindful of the lack of medical opinion evidence relating the Veteran's tinnitus to service, the Board nevertheless observes that, in some instances, lay evidence may be sufficient to establish a nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  Such is the case here.  The Veteran's service records clearly document the in-service incurrence of acoustic trauma, which resulted in a permanent hearing disorder (left ear hearing loss) prior to his separation.  Moreover, the Veteran has provided a competent and credible report that, in addition to disabling left ear hearing loss, his tinnitus symptoms began in service and have continued to the present.  Accordingly, the Board concludes that the contemporaneous evidence of in-service acoustic trauma resulting in disability, with the Veteran's reports of continuous tinnitus symptoms, is sufficient to establish a positive correlation between his active duty and current complaints such that service connection is warranted.  Degmetich v. Brown, 104 F.3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that service connection may be granted when all the evidence establishes a nexus between active service and current complaints).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran's tinnitus was incurred in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for that disorder is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.  To that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus. 

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, further development is warranted with respect to the Veteran's claim for right ear hearing loss.  Specifically, an additional VA examination and etiological opinion, and records procurement, is needed to adjudicate that claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are presumed to be in the constructive possession of the agency and must be obtained if the underlying material could be determinative in a Veteran's claim).

The Veteran has a history of in-service noise exposure, which has been conceded on the basis of his competent and credible testimony and corroborating service records.  He also has current diagnoses of left and right hearing loss, which meet the criteria for VA disabilities.  38 C.F.R. § 3.385 (2011).  However, the December 2007 VA audiological examiner who rendered those diagnoses indicated that the Veteran's right ear hearing loss could not be directly related to his active service.  As a rationale for that opinion, the examiner noted that the Veteran's service medical records showed disabling hearing loss that was confined to the Veteran's left ear.  Consequently, the examiner reasoned, hearing impairment in the right ear could not have resulted from in-service acoustic trauma since such noise-induced hearing loss would have occurred at the time of exposure, not after the noise had ceased.

Notwithstanding the above examiner's reliance on the lack of disabling right ear hearing loss shown in service, the Board observes the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the appeal to be granted.  38 C.F.R. § 3.385 (2011).  Moreover, the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Rather, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Specifically, the evidence must show that the current disorder is the result of an injury or disease incurred in service, or is otherwise related to the Veteran's active duty, including a disability for which service connection has been previously established.  

While the December 2007 VA examiner responded to the question of direct in-service incurrence, that opinion did not address the theory of secondary service connection that has been raised by the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  On the contrary, that examiner made no mention of whether the Veteran's current right ear hearing loss was etiologically related to his left ear hearing loss, for which service connection has been long established.  Nor did that examiner address whether a nexus existed between the Veteran's right ear hearing loss and his bilateral tinnitus, which has been found to warrant a grant of service connection.  Accordingly, the Board finds that an additional VA audiological examination, with opinion findings responsive to the above questions of secondary service connection, is needed in order to fully and fairly assess the merits of the Veteran's right ear hearing loss claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes a VA examination or etiological opinion, even if not required to do so, an adequate one must be produced).  Moreover, that new examination should include a complete review of the claims folder, which does not appear to have been conducted by the previous examiner.  38 C.F.R. § 4.1 (2011). 

Additionally, the Board finds that, unlike the December 2007 VA audiologist, the follow-up VA examiner should give particular consideration to the Veteran's lay reports of continuous and progressively worsening right ear hearing loss since service.  Those reports suggest a continuity of symptomatology since service, which supports a grant of direct service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, such lay assertions may constitute probative opinion evidence with respect to the diagnosis of certain conditions, including tinnitus.  Charles v. Principi, 16 Vet. App 370 (2002) (tinnitus can be observed by the lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, in contrast with that particular audiological disorder, hearing loss is not a condition that can be diagnosed solely on the basis of lay evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, while the Veteran is competent to offer testimony about the right ear hearing loss he now experiences, he does not have the demonstrated expertise to relate that impairment to his active service in the absence of corroborating medical evidence.  38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Such evidence has not yet been presented in the instant case, which is why a new VA audiological examination is needed.  

Finally, the Board finds that pertinent VA medical records may be outstanding.  The record shows that, as of July 31, 2007, the Veteran was receiving periodic VA outpatient treatment for multiple health problems, including bilateral hearing loss.  However, no VA medical records dated since that time have yet been requested.  Accordingly, as it appears that subsequent VA records may exist that are pertinent to the Veteran's right ear hearing loss claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Gulf Coast Veterans Health Care System, to specifically include records from the Pensacola VA Outpatient Clinic, dated since July 2007.  

2.  After the above development is complete, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of his right ear hearing loss.  All appropriate tests, including an audiological evaluation, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's conceded in-service acoustic trauma in the artillery and the service medical records showing that he was diagnosed with and treated for disabling left ear hearing loss during his period of active duty.  Additionally, the examiner should consider the reports of the March 1992 and December 2007 VA examinations, which contained clinical findings of disabling right ear and bilateral hearing loss, respectively.  Additionally, the VA examiner should give particular consideration to the Veteran's lay assertions of continuous right ear hearing loss since service, which has progressively worsened in association with his service-connected left ear hearing loss and bilateral tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated (permanently worsened) by the Veteran's in-service exposure to acoustic trauma in the artillery.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated (permanently worsened) by the Veteran's service-connected left ear hearing loss.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated (permanently worsened) by the Veteran's service-connected bilateral tinnitus.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss is otherwise related to any aspect of the Veteran's active service.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


